Title: John Trumbull to Thomas Jefferson, 28 December 1817
From: Trumbull, John
To: Jefferson, Thomas


                    
                        Dear Sir
                        New York 
              28th December 1817.
                    
                    Although I am aware how severe a Tax must be imposed upon your time by an extensive correspondence, yet trusting that you must feel some interest in the progress of the work in which I am engaged, I cannot refrain from informing you that I have made considerable progress in the large picture of the Declaration of Independance, for the Capitol.   I devote my time entirely to that as being most interesting to the nation, and most important to my own reputation: and not forgetting that time or Health may fail me.
                    You recollect the Composition,  which you kindly assisted me to sketch at Chaillot;—the Committee who drew up the Declaration form the principal Group, by which means I place yourself & some other of the most eminent Characters conspicuously—the figures large as Life:—The Picture will contain Portraits of at least Forty seven members,—for the faithful resemblance of Thirty Six I am responsable, as they were done by myself from the Life, being all who Survived in the year 1791.—of the remainder Nine are from pictures done by others:—One Genl Whipple of New-Hampshire, is from memory;—and One Mr B. Harrison of Virginia, from Description aided by Memory.
                    I at first dreaded the Size of my Work—but I have proceeded far enough to have conquered my timidity, and to be Satisfied that this Picture as a mere work of Art will be superior to those which have been heretofore engraved.
                    The universal interest which my Countrymen feel, and always must feel in an Event important above all others, must in some degree attach to the painting, which will preserve the likenesses of Forty Seven of those Patriots to whom we owe that memorable Act and all its glorious consequences—this reflexion induces me to hazard the publication of a Print, similar in Size to those which I formerly published:—I have engaged the elder Mr Heath of London who is unquestionably one of the first Artists of this or any Age, to engrave the plate:—there is no doubt of his exerting his utmost powers to rival and excel those Artists whom I formerly employed.—in consideration of the great number of Portraits which will require the utmost care and delicacy, I am to pay him for his work, Fifteen Hundred Guineas, or $7000. which is 50 pr Ct more than I paid for each of the other plates.—this will oblige me to set the price of the impressions somewhat higher than the others, that is at $20. instead of $18.66.—I regret this necessity, because it may by some be thought too high;—yet, when it is considered that this Print will contain so many portraits of the most distinguished men of the Revolution, I trust it will generally be thought reasonable.
                    In this enterprize I hazard (including Paper Printing & distribution) more than the Sum which the Nation pays me for the painting; and in the hope of securing myself from Loss & from too long Delay, I propose to offer a Subscription for the work, to be begun at the Seat of Government, where I hope to receive the continued patronage of many Members of both houses of the Legislature, as well as of the Executive department.
                    Preparatory to this however I am desirous of Obtaining permission to place at the Head of the List of my protectors the names of the Four illustrious Men now living who have been successively placed at the head of the Nation.—if my work should be distinguished by this Singular honour, I shall regard its Success as certain.   You will permit me my dear Sir to solicit particularly the Sanction of your Name.
                    I beg to be mentioned with particular Respect to your Daughter Mrs Randolph—and to assure you that
                    
                        I am ever your obliged & faithful Servant
                        Jno Trumbull
                    
                